BLODGETT, J.
Heard upon motion of defendant for a'new trial after a verdict of a jury for the plaintiff for $267.24.
For plaintiff: Cooney and Cooney.
For defendant: McGovern and Slattery.
Action arose over a contract to change over a cottage. Defendant wished to have a bedroom changed over into a parlor, and a porch added. Plaintiff claimed that he was ordered to discontinue his work by the defendant before same was finished, and - brings this action to recover for labor and materials.
As usual in cases of this kind, the cost of these changes exceeded the estimate, and one issue of this case was as to whether defendant rightly or wrongly cancelled this contract, or whether plaintiff broke the contract.
The jury must have determined that the defendant wrongly cancelled th contract and there was testimony upon which the jury could base such a verdict.
Motion denied.